Citation Nr: 1432556	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-48 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to January 1986 and from May 2005 to August 2006, including service in Iraq.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied the benefit sought on appeal.

In March 2011, the Board remanded the Veteran's claim to afford him a Board hearing.  The Veteran testified at such hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that hearing is of record.  

The Board again remanded the claim on appeal for further development in July 2011 and April 2013. 


FINDING OF FACT

While the Veteran has a current heart condition, identified as a valvular heart disease, the evidence of record fails to establish that this condition was present to a compensable degree within one year of his separation from service, or is otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7000 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In a January 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  In relevant part, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that he was expected to provide; and of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment records (STRs), and VA and private medical records have been obtained to the extent possible.  Additionally, the Veteran has been afforded a VA examination and additional VA opinions were obtained, including an opinion from a medical specialist in VA's Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2013).  

VA employees, including Board personnel, have two distinct duties when conducting hearings:  The duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c)(2)).  At the Veteran's Board hearing the relevant issue on appeal was identified, including the evidence required to substantiate the claim.  There was also discussion of potential evidence that could substantiate the claim, and based in part on evidence presented at the hearing, the claim was remanded for further development.  The Bryant duties were thereby met.

Additionally, the Board finds that the AOJ substantially complied with the Board's April 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the Veteran's claim in order to obtain a purported July 2006 post-deployment survey referenced in a July 2012 VA examination report, and to obtain additional medical comment from the July 2012 VA examiner regarding the Veteran's claimed heart disability.  

While the July 2006 post-deployment survey was requested and not found, the Veteran noted in an April 2014 statement that due to his assignment in Iraq at that time, it was very unlikely that he completed such a survey in July 2006.  He further disputed the probative value of such survey.  The Board is, therefore, left to conclude that such post-deployment survey is not available.  An addendum VA examination report was provided in August 2013 and adequately addressed the Board's inquiries as contained in the April 2013 remand.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his service connection claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection 

      A.  Governing Law and Regulations
      
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for certain chronic diseases, including endocarditis, which covers all forms of valvular heart disease, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).  

In making all determinations, the Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

In determining the probative value to be assigned to a medical opinion, the Board must assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      
B.  Analysis

Upon thorough review of the evidence of record, the Board finds that while the Veteran has current findings of a valvular heart condition, no symptomatic disability was shown in the first post-service year, and the evidence is against a finding that the current diagnosis is related to active service.  

Medical records associated with the Veteran's employment reveal that he was found to have a grade one, out of six, systolic ejection murmur located at the left lower sternal border, without radiation, during a physical examination performed in July 2007.  On his report of medical history, however, he denied shortness of breath, palpitation or pounding heart, or pain or pressure in the chest.  Nonetheless, because the Veteran had not been previously told he had a murmur, he was subsequently sent for an echocardiogram, which apparently revealed abnormal results, as the Veteran was informed that the right side of his heart was enlarged.

As a result of these findings, the Veteran subsequently received private cardiology evaluations through Tri-State Cardiology.  A November 2007 evaluation report noted that while a soft apical ejection murmur was indeed present, this was probably benign.  The treating physician additionally noted that the right heart findings from the prior echocardiogram were most likely spurious, as his heart pressures based on Doppler interrogation were entirely normal.  A subsequent November 2007 exercise stress echocardiography report was noted as having revealed normal results.  Findings included excellent exercise capacity, mild mitral and mild tricuspid insufficiency, and mild left and right atrial enlargement.  A follow-up echocardiogram performed in October 2008 revealed no change from prior findings.  As no concerns were found, the Veteran's care was returned back to his primary care provider and he was instructed to call if any problems arose in the future.  

In February 2012, the Board requested a VHA expert opinion to determine the nature and etiology of noted heart conditions.  In a March 2012 opinion, a VHA specialist concluded that mild mitral and tricuspid regurgitate should not cause any physical symptoms or debilitation.  The specialist noted that the grade one out of six systolic ejection murmur at the left sternal border fell under the characteristics of a flow murmur and could be considered normal.  The specialist noted that such murmurs were often missed depending on a physician's experience and that they were benign and cause by dynamic blood flow through the left ventricle, usually in younger people.  Given these findings, the VHA specialist concluded that the Veteran's murmur did not reflect a significant pathology indicative of current disability.  The specialist further noted that the valvular conditions, i.e., mild mitral and tricuspid regurgitation, were benign conditions and did not occur related to the Veteran's duty.

The Veteran was subsequently afforded a VA examination in July 2012.  The examiner diagnosed the Veteran's heart condition as valvular heart disease.  The examination report referenced a July 2012 electrocardiogram which noted marked sinus bradycardia.  Additionally, a July 2012 echocardiogram showed moderate concentric left ventricular hypertrophy.  On an interview based METs test, the Veteran denied experiencing symptoms with any level of physical activity.  The examiner noted that while the Veteran's identified valvular heart disease was present within one year of his separation from active service, there was no symptomatology manifested within that time period.  

The examiner additionally provided the opinion that the Veteran's identified valvular heart disease was less likely as not related to his active service.  The examiner noted that his STRs failed to show evidence of symptomatology and that the Veteran denied having cardiac symptoms during the July 2007 physical examination when his condition was identified.  

In a July 2013 addendum to the VA examination report, the VA examiner noted that the Veteran's left ventricular hypertrophy was at least as likely as not present within the one-year period following the Veteran's separation from service.  The examiner further concluded, however, that concentric left ventricular hypertrophy and sinus bradycardia tend to exist in persons who are physically fit, such as athletes, and that the two conditions were not associated with mild mitral valve regurgitation or mild tricuspid insufficiency.  Additionally, the examiner noted that concentric left ventricular hypertrophy and sinus bradycardia did not cause heart disability in a healthy person.

The examiner further considered the contention that a viral illness may have caused the Veteran's heart condition.  However, he concluded that the most common heart disability caused by viral illness was viral cardiomyopathy, which consists of heart muscle damage, and that the Veteran did not have a viral cardiomyopathy.  

The Board finds the VA examination reports and the VHA opinion to be of significant probative value.  The respective clinicians providing these opinions were well informed of the Veteran's medical history and current findings, and they provided well-reasoned and fully articulated opinions based on the evidence.  See Nieves-Rodriguez, supra.

Based on the foregoing, the Board finds that the evidence does not support a finding that the Veteran has a current cardiac disability that is disabling in nature.  The abundant medical evidence of record, including contemporary evidence, clearly indicates that the Veteran's noted valvular heart disease, more accurately described as mild mitral valve regurgitation and mild tricuspid insufficiency, is benign in nature and not disabling.  After thoroughly examining the Veteran, his private cardiologist did not find symptoms of a disabling nature or cause for concern over the Veteran's condition.  Moreover, the medical evidence has established that the Veteran's other noted heart anomalies including left ventricular hypertrophy and sinus bradycardia are normal for an individual in the Veteran's condition and are not disabling in nature.  

Additionally, quantifiable evidence of record also fails to establish the presence of valvular heart disease to a compensable degree at any point during the appellate period.  Notably, an interview-based MET test conducted during the July 2012 VA examination failed to reveal that the Veteran experienced symptomatology with any level of physical activity.  He was similarly not shown to require medication for his heart condition.  Finally, while cardiac hypertrophy was shown, the medical evidence of record, including private cardiology evaluations in November 2007 and October 2008, and the August 2013 addendum VA examination report, indicate that such hypertrophy is of a benign nature, and in fact, was a normal finding in the Veteran's case.  Moreover, the August 2013 VA examiner noted that the left ventricular hypertrophy was not associated with mild mitral valve regurgitation or mild tricuspid insufficiency.  Based on these findings, the Veteran's heart condition could not have been manifest to a degree of 10 percent or more within one year of his separation from service.  See 38 C.F.R. § 4.104, Diagnostic Code 7000 (2013).  

The Veteran contended during his July 2011 hearing that he believed that his heart condition currently affected him because he was not able to exercise or work out at the level he did before.  He also indicated in January 2013 correspondence to his representative that he suffered from cardiac symptoms, including fatigue during service; however, he only noted that such fatigue was present during illness while serving in Iraq.  This evidence fails to show that he suffered from a heart condition to a disabling degree during service or within one year after separation from service.  In any regard, the Veteran is not competent to establish a link between symptoms of fatigue and reduced exercise tolerance to a heart disability, as he lacks the adequate medical expertise.  See Jandreau, supra.  Incidentally, a review of the Veteran's employment medical records reveals that he exercised regularly and was noted to be in good physical shape, further suggesting a lack of heart disability due to the diagnosed heart conditions in his case.  

Based on the foregoing, the Board cannot make a finding that the Veteran has current valvular heart disease that was manifest to a degree of 10 percent or more within one year of his separation from service, or that he has a heart disability that was otherwise incurred during or as a result of his active service, as there is no evidence of record to suggest a positive etiological association between a current heart disability and his active service. 

For the reasons and bases provided above, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a heart disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 
(West 2002).  Accordingly, the Veteran's claim for service connection for a heart disability must be denied.


ORDER

Service connection for a heart disability is denied.


 
____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


